UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4658


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRIAN TERRANCE COLES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00346-REP-1)


Submitted:    April 8, 2009                 Decided:   April 29, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.    Dana J. Boente, Acting United States Attorney,
Richard D. Cooke, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian   Terrance      Coles       appeals    the     district     court’s

order   revoking     his   supervised      release       and     sentencing    him   to

twenty-seven       months’    imprisonment          on     finding      that    Coles

embezzled money from his employer in violation of the terms of

his    supervised    release.       On     appeal,       Coles    argues     that    the

district court erred in finding that he had embezzled money and

that his sentence is therefore plainly unreasonable.                    We affirm.

             After considering the applicable 18 U.S.C. § 3553(a)

(2006) factors, a district court may revoke a term of supervised

release on finding by a preponderance of the evidence that the

defendant violated a condition of supervised release.                      18 U.S.C.

§ 3583(e)(3) (2006).          We review the district court’s factual

determinations for clear error.                See United States v. Carothers,

337 F.3d 1017, 1019 (8th Cir. 2003).

             Here, the district court did not err in finding, by a

preponderance of the evidence, that Coles embezzled money from

his employer, Carlton Jackson, thereby violating a condition of

his supervised release.            The evidence was uncontroverted that

Coles directed that a commission payment of approximately $6,700

owed    to   his   employer   be    sent       instead    to     him.   Indeed,       he

admitted doing so, and agreed, but failed, to return the money.

             The   Government      also    introduced       evidence    that    Coles

arranged to receive another approximately $16,000 in commissions

                                           2
meant    for    loan    officers          at    Jackson’s       branch       office.      Though

Coles’s counsel argued that Coles was entitled to the money as

commissions       for       loans    he    had        originated,      this       contention   is

without factual support.                  As the district court did not commit

clear    error     in       accepting      as     credible       the     testimony       of    the

Government’s witnesses, and the evidence submitted before the

district       court    established            that    Coles    embezzled         approximately

$23,000     owed       to    Jackson       or     other        individuals         employed    by

Jackson, the district court did not err in finding that Coles

violated a condition of his supervised release.

               Coles also challenges his sentence.                          We will affirm a

sentence imposed after revocation of supervised release if it is

within    the     applicable         statutory          maximum       and    is    not   plainly

unreasonable.          See United States v. Crudup, 461 F.3d 433, 437,

439-40 (4th Cir. 2006).               This court first assesses the sentence

for unreasonableness, “follow[ing] generally the procedural and

substantive       considerations               that    we   employ      in    our    review    of

original sentences, . . . with some necessary modifications to

take     into    account       the    unique           nature    of    supervised        release

revocation       sentences.”              Id.    at     438-39.        If     we    conclude    a

sentence is not unreasonable, we will affirm it.                                    Id. at 439.

It is only if we find a sentence procedurally or substantively

unreasonable       that       we    must        “decide     whether         the    sentence    is



                                                  3
plainly unreasonable.”           Id.; see United States v. Finley, 531

F.3d 288, 294 (4th Cir. 2008).

            Although the district court must consider the Chapter

7 policy statements of the United States Sentencing Guidelines

Manual and the requirements of 18 U.S.C. § 3583(e) (2006), “the

[district] court ultimately has broad discretion to revoke [the]

previous sentence and impose a term of imprisonment up to the

statutory maximum.”       Crudup, 461 F.3d at 439 (internal quotation

marks and citations omitted).                   Though a sentencing court must

provide    sufficient      explanation           of     the      sentence      to     allow

effective review of its reasonableness on appeal, the court need

not “‘robotically tick through § 3553(a)’s every subsection.’”

United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007)

(probation revocation) (quoting United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006)).

            We     find   that     Coles’s         sentence        is    not        plainly

unreasonable.       The district court sentenced Coles to twenty-

seven   months’     imprisonment,      the        maximum      allowable    under       the

statute.    18 U.S.C. § 3583(e)(3).               A review of the record makes

it clear that the court adequately considered the applicable

§ 3553(a) factors.        First, the court stated that the “sentence

is   warranted     by   virtue   of    the       nature     of    [Coles’s]     original

offense,” and commented on the negligible deterrent effect of

Coles’s    prior   sentences.         The       court   also     cited   the    need     to

                                            4
protect    the     public   from    Coles’s   future      offenses.     As   the

district     court     sentenced     Coles    to    the    statutory     maximum

sentence,        and   adequately    justified      its    sentence,    Coles’s

sentence is not unreasonable, much less plainly so.

            Accordingly, we affirm the judgment of the district

court.     We deny Coles’s motion to file a pro se supplemental

brief.     We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court,     and    further   argument    would      not    aid   the   decisional

process.

                                                                        AFFIRMED




                                        5